                Case 1:19-cr-00437-AKH Document 123 Filed 06/17/21 Page 1 of 1




                                                                         June 17, 2021

     VIA ECF
     Hon. Alvin K. Hellerstein
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                      Re:    United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Your Honor:

             I am one of the lawyers representing defendant Marc Lawrence in this case. I write to
     respectfully request that the Court approve Mr. Lawrence’s travel to Eugene, Oregon on June 23rd
     to re-join is girlfriend and her daughter.

             As part of the conditions of release that the Court set for Mr. Lawrence on June 26, 2019,
     his travel was restricted to the State of Florida and the Southern and Eastern Districts of New York.
     (Docket No. 8). Following his sentencing on June 9, 2021, these conditions of release were
     continued. Mr. Lawrence seeks to travel to Eugene, Oregon by plane, departing from Orlando,
     Florida on Wednesday, June 23rd. He will return to Orlando on July 4th.

            Neither the government (AUSA Sagar Ravi) nor Pretrial Services (USPSO Anthony
     Zarate) objects to this request.

                                                                       Sincerely,

                                                                         /s/ Michelle Fox


     cc:       AUSA Jilan Kamal, Esq. (by ECF)
               AUSA Sagar Ravi, Esq. (by ECF)




MICHELLE FOX    MFOX@HS-LAW.COM        |       DIRECT (646) 259 - 3169



HS-LAW.COM     MAIN (212) 397 - 3370       |    FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
